DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed 02-19-2020, including the Preliminary amendments to the claims. As directed, claims 3-7, 10-11, 13-14, 17, and 19 have been amended, and claim 20 has been newly added. Thus, claims 1-20 are presently pending in the application.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
-In each of these claims, line 1 refers to “A drug receptacle” of a preceding claim. Examiner suggests amending the preamble in each claim to refer to “The drug receptacle” of the preceding claim for clarity, as the drug receptacle has been introduced.  
Appropriate correction is required.
Claims 9-13 are objected to because of the following informalities:  
-In each of these claims, line 1 refers to “A flow rate indicator” of a preceding claim. Examiner suggests amending the preamble in each claim to refer to “The flow rate indicator” of the preceding claim for clarity, as the limitation has been introduced.  
Appropriate correction is required.

Claims 15-16 are objected to because of the following informalities:  
-In each of these claims, line 1 refers to “A system” of a preceding claim. Examiner suggests amending the preamble in each claim to refer to “The system” of the preceding claim for clarity, as the limitation has been introduced.  
Appropriate correction is required.
Claims 18-19 are objected to because of the following informalities:  
-In each of these claims, line 1 refers to “A method” of a preceding claim. Examiner suggests amending the preamble in each claim to refer to “The method” of the preceding claim for clarity, as the limitation has been introduced.  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 2 recites “the entire axial length” which Examiner suggests amending to read “an entire axial length” for clarity.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 8” in line 1.  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 8” in line 1.  
-Lines 2-3 recite “the tubular body” which Examiner suggests amending to read “a tubular body” for clarity.  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 8” in line 1.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 11” in line 1.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 8” in lines 1-2.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 14” in line 1.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 14” in line 1.  
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the phrase “according to claim 17” in line 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the corrugated portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the claim is meant to depend from claim 1 as written, or if the claim should instead depend from claim 2 to give proper antecedent basis to the limitation. Examiner suggests amending the dependency of the claim to overcome the rejection.
Claim 4 recites the limitation "the corrugated portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the claim is meant to depend from claim 1 as written, or if the claim should instead depend from claim 2 to give proper antecedent basis to the limitation. Examiner suggests amending the dependency of the claim to overcome the rejection.
Claim 5 recites the limitation "the corrugated portion" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the claim is meant to depend from claim 1 as written, or if the claim should instead depend from claim 2 to give proper antecedent basis to the limitation. Examiner suggests amending the dependency of the claim to overcome the rejection.
Claim 6 recites the limitation "the corrugated portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the claim is meant to depend from claim 1 as written, or if the claim should instead depend from claim 2 to give proper antecedent basis to the limitation. Examiner suggests amending the dependency of the claim to overcome the rejection.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In each of claims 14 and 20, the claim recites “air is drawn to the mouthpiece by inhalation by the patient” which seems to inadvertently positive recite the human organism. Examiner suggests amending the limitation to recite “air is configured to be drawn to the mouthpiece by inhalation by the patient”
	Claims 15-19 are rejected by virtue of their dependency on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-10, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rantanen US (2020/0114096).
Regarding claim 1, Rantanen discloses a drug receptacle (INHD and attached metered dose inhaler) (paragraph 104, lines 1-5; Figs. 17A-C) for use with a respiratory inhaler device (INHD and ADV) (paragraph 104, lines 1-8; Figs. 17A-C), the drug receptacle (INHD and attached metered dose inhaler) having a fluid flow rate indicator (ADV containing PAE) on an outer surface (O_P) thereof (see Figs. 17A-C, the passive acoustic element PAE is embedded within add-on device ADV which is attached to an outer surface (O_P) of inhaler device INHD; paragraph 108, lines 1-8 for description of the PAE).  
Regarding claim 2, Rantanen discloses the drug receptacle according to claim 1, as discussed above.
Rantanen further discloses wherein the fluid flow rate indicator (ADV containing PAE) comprises a corrugated portion having a plurality of corrugations (see Fig. 19B: the PAE has a series of ridges and grooves interpreted as the corrugations; paragraph 23, lines 1-8) extending radially from the outer surface (O_P) of the drug receptacle (INHD and attached metered dose inhaler) (see Figs. 17A-C, the passive acoustic element PAE is embedded within add-on device ADV which is attached radially outward from an outer surface (O_P) of inhaler device INHD at the outlet pipe O_P; paragraph 104, lines 1-10), the flow rate indicator (ADV containing PAE) being operable to generate a sound signal (paragraph 108, lines 1-8).  
Regarding claim 3, Rantanen discloses the drug receptacle according to claim 1, as discussed above.
Rantanen further discloses wherein the corrugated portion (see Fig. 19B: the PAE has a series of ridges and grooves interpreted as the corrugations; paragraph 23, lines 1-8) is integrally formed as part of the outer surface (O_P) of the drug receptacle (INHD and attached metered dose inhaler) (see the attachment of add-on device ADV to inhaler device INHD in Figs. 17C and 18B, the add-on device must be attached to INHD in order for the device to function with the PAE, also paragraph 80 describes the monolithic formation of the PAE with housing H; see also Figs. 17A-C, the passive acoustic element PAE is embedded within add-on device ADV which is attached to an outer surface (O_P) of inhaler device INHD at the outlet pipe O_P; paragraph 104, lines 1-10).  
Regarding claim 4, Rantanen discloses the drug receptacle according to claim 1, as discussed above.
Rantanen further discloses wherein the flow rate indicator/corrugated portion (PAE with gaps interpreted as the corrugated portions) is separately formed and affixed to the outer surface (O_P) of the drug receptacle (INHD and embedded metered dose inhaler) (paragraph 80, lines 1-2 indicate that the PAE can be separately printed and attached to housing H).  
Regarding claim 5, Rantanen discloses the drug receptacle according to claim 1, as discussed above.
Rantanen further discloses wherein the corrugated portion (see Fig. 19B: the PAE has a series of ridges and grooves interpreted as the corrugations; paragraph 23, lines 1-8) completely encircles the outer surface (O_P) of the drug receptacle (INHD and attached metered dose inhaler) (paragraph 104, lines 1-10: the fitting part FPT of the add-on device ADV, which contains corrugated PAE, completely encircles the outer surface at O_P of the inhaler device INHD; see Figs. 17D and 18B).  
Regarding claim 7, Rantanen discloses the drug receptacle according to claim 1, as discussed above.
Rantanen further discloses wherein the corrugated portion (see Fig. 19B: the PAE has a series of ridges and grooves interpreted as the corrugations; paragraph 23, lines 1-8) has an axial length of between 2 and 70 mm (paragraph 77, lines 1-5; Fig. 5B: the length of the PAE in this figure is shown on the y-axis of the figure, and roughly extends between values 10-30 millimeters, thus the length of the PAE is contained within the claimed range of 2-70 millimeters and is thus anticipated; see MPEP 2131.03).  
Regarding claim 8, Rantanen discloses a flow rate indicator (ADV containing PAE) (paragraph 108, lines 1-8) having a connection portion (H, FPT) for connection to an outer surface (O_P) of a drug receptacle (INHD and embedded MDI) for use with a respiratory inhaler device (INHD and ADV) (paragraph 104, lines 1-10; Figs. 17A-C; see also paragraph 111, lines 1-8 and Figs 20A-C). {02507779.1}-4-Attorney Docket No. 66898-4  
Regarding claim 9, Rantanen discloses the flow rate indicator according to claim 8, as discussed above.
Rantanen further discloses wherein the connection portion (H, FPT) forms or is formable into a complete or partial sleeve defining a bore for housing at least part of the drug receptacle (O_P) (paragraph 104, lines 8-13; Figs. 17A-C).  
Regarding claim 10, Rantanen discloses the flow rate indicator according to claim 8, as discussed above.
Rantanen further discloses wherein the connection portion (H, FPT) is a sleeve defining a bore for forming an interference fit with the tubular body (O_P) of the drug receptacle (INHD and embedded MDI) (paragraph 104, lines 8-13; Figs. 17A-C).  
Regarding claim 13, Rantanen discloses the flow rate indicator according to claim 8, as discussed above.
Rantanen further discloses wherein the flow rate indicator (ADV containing PAE) comprises a corrugated portion (see Fig. 19B: the PAE has a series of ridges and grooves interpreted as the corrugations; paragraph 23, lines 1-8) having a plurality of corrugations provided on an outer surface of the connection portion (H, FPT) (paragraph 111, lines 1-5; Fig. 20B).  
Regarding claim 14, Rantanen discloses the drug receptacle according to claim 1, as discussed above.
Rantanen further discloses a respiratory inhaler device (ADV) for delivery of a drug to a patient (paragraph 104, lines 1-8), the device (ADV) comprising: 
an aperture (aperture at FPT) for inlet of air into the device (ADV) (paragraph 104, lines 8-13; Fig. 17A); 
a mouthpiece (MP) for communication with the mouth of a patient (paragraph 104, lines 5-8); 
a device body (H) defining an air flow path extending from the aperture (aperture at FPT) to the mouthpiece (MP) along which air is drawn to the mouthpiece by inhalation by the patient (paragraph 104, lines 1-10; Fig. 17A), the device body (H) housing the drug receptacle (INHD and attached metered dose inhaler) (paragraph 104, lines 8-13; Fig. 17C).  
Regarding claim 15, Rantanen discloses the device according to claim 14, as discussed above.
Rantanen further discloses a system comprising the device (ADV) and a sound receiver for detecting the sound signal (see paragraphs 46-48 and paragraph 14, lines 1-5 for microphone within a smartphone as the sound receiver). {02507779.1}-5 -Attorney Docket No. 66898-4  
Regarding claim 16, Rantanen discloses the system according to claim 15, as discussed above.
Rantanen further discloses wherein the sound receiver comprises a computer software application for running on a mobile device (paragraph 14, lines 1-5; paragraphs 46-48).  
Regarding claim 17, Rantanen discloses a method of monitoring actuation of a respiratory inhaler device for delivery of a drug to a patient (see paragraphs 51-54), the method comprising: 
providing a system according to claim 15 (see rejection of claim 15 above), 
detecting the sound signal generated when the air flow rate along the air flow path is at or above the predetermined minimum level suitable for delivery of the drug to the patient (see paragraphs 51-54), 
detecting a change in frequency of the sound signal upon actuation of the device by the patient (paragraphs 51-54 and paragraph 82, lines 1-4).  
Regarding claim 18, Rantanen discloses the method according to claim 17, as discussed above.
Rantanen discloses the method further comprising recording the change in the sound signal upon actuation of the device (paragraph 101, lines 1-8).  
Regarding claim 19, Rantanen discloses the method according to claim 17, as discussed above.
Rantanen discloses the method further comprising recording the duration of the sound signal after actuation of the device (paragraph 101, lines 1-8).  
Regarding claim 20, Rantanen discloses a respiratory inhaler device (ADV) for delivery of a drug to a patient (paragraph 104, lines 1-8), the device comprising: 
an aperture (aperture of FPT) for inlet of air into the device (ADV) (paragraph 104, lines 8-13; Fig. 17A); 
a mouthpiece (MP) for communication with the mouth of a patient (paragraph 104, lines 5-8); 
a device body (H) defining an air flow path extending from the aperture (aperture at FPT) to the mouthpiece (MP) along which air is drawn to the mouthpiece (MP) by inhalation by the patient (paragraph 104, lines 1-10; Fig. 17A), the device body (H) housing a drug receptacle (INHD and embedded MDI) fitted with a flow rate indictor device (ADV containing PAE) according to claim 8 (paragraph 104, lines 8-13; Fig. 17C; see rejection of claim 8 above).
Claims 1-2, 4-6, 8-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hollen (WO 2010/0704960.
Regarding claim 1, Von Hollen discloses a drug receptacle (48, 52) (paragraph 57, lines 7-9; Fig. 29) for use with a respiratory inhaler device (46) (paragraph 57, lines 6-9; Fig. 29), the drug receptacle (48, 52) having a fluid flow rate indicator (60) on an outer surface thereof (paragraph 59, lines 11-16: element 60 includes noisemaker 80; paragraph 60, lines 1-8: flexible inner portion 62 is received in 60 to attach to the outer surface of the MDI; Figs. 29-30).  
Regarding claim 2, Von Hollen discloses the drug receptacle according to claim 1, as discussed above.
Von Hollen further discloses wherein the fluid flow rate indicator (60) comprises 5a corrugated portion having a plurality of corrugations (70, 72, 74, 76) extending radially from the outer surface of the drug receptacle (48, 52), the flow rate indicator (60) being operable to generate a sound signal (paragraph 59, lines 1-8 and 11-15; Figs. 29-30).  
10Regarding claim 4, Von Hollen discloses the drug receptacle according to claim 1, as discussed above.
Von Hollen further discloses wherein the flow rate indicator (60) is separately formed and affixed to the outer surface of the drug receptacle (48, 52) (paragraph 60, lines 1-8: flexible inner portion 62 is received in 60 to attach to the outer surface of the MDI; Figs. 29-30).  
Regarding claim 5, Von Hollen discloses the drug receptacle according to claim 1, as discussed above.
Von Hollen further discloses wherein the corrugated portion (70, 72, 74, 76) completely encircles the outer surface of the drug receptacle (48, 52) (paragraph 52, lines 1-8; Fig. 32: outlet 58 of canister holder is shown surrounded by corrugations 70, 72, 74, 76).  
Regarding claim 6, Von Hollen discloses the drug receptacle according to claim 1, as discussed above.
Von Hollen further discloses wherein the 15corrugated portion (70, 72, 74, 78 on inner wall 68; paragraph 59, lines 1-8) extends the entire axial length of the drug receptacle (48, 52) (see Fig. 29: the inner wall 68 which contains the corrugations encircles the entire axial length of the outlet 54 of the MDI 48).  
Regarding claim 8, Von Hollen discloses a flow rate indicator (60) (paragraph 59, lines 11-16: element 60 includes noisemaker 8) having a connection portion (62) for connection to an outer surface of a drug receptacle (48, 52) for use with a respiratory inhaler device (46) (paragraph 59, lines 1-12; paragraph 60, lines 1-8: flexible inner portion 62 is received in 60 to attach to the outer surface of the MDI; Fig. 29).  
20Regarding claim 9, Von Hollen discloses the flow rate indicator according to claim 8, as discussed above.
Von Hollen further discloses wherein the connection portion (62) forms into a complete sleeve defining a bore for housing at least part of the drug receptacle (48, 52) (see Figs. 29-30 and paragraph 60).  
20Regarding claim 10, Von Hollen discloses the flow rate indicator according to claim 8, as discussed above.
Von Hollen further discloses wherein the connection portion (62) is a sleeve defining a bore for forming an interference fit with the tubular body (54) of the drug 25receptacle (48, 52) (see Figs. 29-30 and paragraph 60).  
20Regarding claim 11, Von Hollen discloses the flow rate indicator according to claim 8, as discussed above.
Von Hollen further discloses wherein the connection portion (620 is flexible for flexing into a profile conforming to at least a portion of the outer surface of the drug receptacle (48, 52) (paragraph 58, lines 1-8; paragraph 60).  
Regarding claim 14, Von Hollen discloses a respiratory inhaler device (2) for delivery of a drug to a patient (abstract, lines 1-8), the device comprising: 
an aperture (90) for inlet of air into the device (2) (paragraph 60, lines 4-6; Fig. 3); 
a mouthpiece (30) for communication with the mouth of a patient (paragraph 45, lines 1-8; Fig. 1);  
10a device body (4) defining an air flow path extending from the aperture (90) to the mouthpiece (30) along which air is drawn to the mouthpiece by inhalation by the patient (paragraph 43, lines 1-8; Fig. 3), the device body (4) housing a drug receptacle (48, 52) according to claim 1 (see rejection of claim 1 above with respect to Von Hollen; element 46 attaches to body 4 to integrate the MDI onto the body 4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rantanen (US 2020/0114096), as applied to claim 8 above, in view of Puderbaugh (US 6,026,807).
Regarding claim 11, Rantanen discloses the flow rate indicator according to claim 8, as discussed above.
Rantanen fails to disclose wherein the connection portion is flexible for flexing into a profile conforming to at least a portion of the outer surface of the drug receptacle.  
However, Puderbaugh teaches a connection portion (52) that is flexible for flexing into a profile conforming to at least a portion of an outer surface of a drug receptacle (17) (Col. 3, lines 45-62). Puderbaugh further indicates that the resilient material provides a means for removably securing the inhaler to the chamber (Col. 3, lines 55-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connection portion of Rantanen with the flexible connection portion taught by Puderbaugh in order to provide the removably securable connection between the connection portion and the inhaler of Rantanen with the resilient material.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rantanen (US 2020/0114096) in view of Puderbaugh (US 6,026,807), as applied to claim 11 above, in further view of Crockford (JP 2003/522003).
Regarding claim 12, Rantanen in view of Puderbaugh disclose the flow rate indicator according to claim 11, as discussed above.
Modified Rantanen fails to disclose wherein the connection portion comprises an adhesive layer for adhesively securing the connection portion to the outer surface of the drug receptacle.  
	However, Crockford teaches that a connection portion (5) comprises an adhesive layer for adhesively securing the connection portion (5) to the outer surface of the drug receptacle (1) (page 5: “The holding chamber 1 also includes an outlet 5 to which a mouthpiece 6 is glued. The patient inhales through the mouthpiece 6 and inhales drug-containing air or gas from the holding chamber.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion of modified Rantanen with the adhesively connected connection portion taught by Crockford in order to provide the connection between the connection portion and the inhaler of modified Rantanen with a permanent attachment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Leydon (US 2017/0000382 and US 2018/0064402) is cited for its relevant inhaler with a whistle structure as shown in Figures 12A-B
-Bruin (US 2014/0007867) is cited for its discussion at paragraph 48 of a reed based audible flow rate indicator
-Mian (US 2013/0068221) is cited for its corrugations shown in a flow rate indicator in Figs. 3A-B
-Newhouse (US 2012/0318261) is cited for its whistle element at reference numeral 40 in Figure 1A
-Watt (US 6,578,571) is cited for its whistle element shown at reference numeral 12 in Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785